UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6979


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALFONSO D’IANTIGNAC, a/k/a Playboy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00241-JFM-1; 1:13-cv-03115-JFM)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfonso D’Iantignac, Appellant Pro Se.       Rod J. Rosenstein,
United States Attorney, Michael Clayton Hanlon, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfonso           D’Iantignac         seeks       to    appeal       the       district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge    issues    a    certificate          of       appealability.            See    28    U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent       “a     substantial         showing          of     the    denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).

            When the district court denies relief on the merits, a

prisoner     satisfies           this       standard           by        demonstrating        that

reasonable     jurists          would       find        that       the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                          When the district court

denies     relief        on     procedural            grounds,          the     prisoner        must

demonstrate       both      that      the    dispositive            procedural         ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     D’Iantignac           has     not        made        the       requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed      in     forma       pauperis,         deny    the       motion       to    appoint

counsel, and dismiss the appeal.                       We dispense with oral argument

because the facts and legal contentions are adequately presented

                                                  2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3